Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 1 of 30




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO
                                    IN ADMIRALTY

 CASE NO. 18-CV-1400-CMA

 OPENWATER SAFETY IV, LLC,
 Plaintiff/Counter-Defendant,

 v.

 GREAT LAKES INSURANCE SE,
 Defendant/Counter-Plaintiff.
 _____________________________________/

     GREAT LAKES INSURANCE SE’S MEMORANDUM OF LAW IN OPPOSITION TO
        OPENWATER SAFETY IV, LLC’S MOTION FOR SUMMARY JUDGMENT

        COMES NOW the Defendant, GREAT LAKES REINSURANCE SE, by and through its

 undersigned counsel, pursuant to Federal Rule of Civil Procedure 56(a) and Local Rule 56.1(a) of

 the Local Rules of the United States District Court for the District of Colorado, and for its

 memorandum of law in opposition to Plaintiff OPENWATER SAFETY IV, LLC’s pending

 motion for summary judgment, respectfully states as follows:

                          Statement of Material Facts Not in Dispute

        The present dispute arises out of the issuance of a policy of marine insurance by the

 Defendant, GREAT LAKES INSURANCE SE (hereinafter “GLI”) to the Plaintiff, OPENWATER

 SAFETY IV, LLC (hereinafter “OPENWATER”).               Docket Entry #9.     On April 2, 2018,

 OPENWATER submitted to GLI an application for a policy of marine insurance.1 The application




 1
  The application, along with the email and supporting materials, is attached hereto as Exhibit 1.
 Exhibit 1 includes the email from MARATIME PROGRAM GROUP to Concept requesting that
 coverage be bound, as well as the attachments to that email; the Letter of Survey Recommendation
 Compliance, the Paid Crew Supplementary Sheet, the executed application, and the “Findings and
 Recommendations” section of the Report of Survey produced by Jonathan Sands (the entire report
 was too large to attach as one file, but can be provided to the Court upon request).
                                                1
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 2 of 30




 was submitted to GLI’s underwriting and claims handling agent, Concept Special Risks, Ltd.

 (hereinafter, “Concept”). The application disclosed that OPENWATER was seeking $780,000 in

 first-party property damage coverage for a 2013 Lagoon 52’ sailing vessel named “Heavan”

 (hereinafter “the vessel”).   Ex 1, p. 5 (UF000023).     The application and the Paid Crew

 Supplementary Sheet disclosed that OPENWATER intended to employ two crew aboard the

 vessel, a captain and a mate. Ex 1, p. 4-6 (UF000022-24). The application required that, “ALL

 OPERATORS MUST BE DETAILED[.]” Ex 1, p. 7 (UF000025) [emphasis in original]. The

 application disclosed only two operators, Evan-Pierre Bernard Genaud and Manuel Giovanni

 Cardenas Martinez. Ex 1, p. 7 (UF000025). The application stated, “WARNING: THIS IS A

 NAMED OPERATOR ONLY POLICY”. Ex 1, p. 7 (UF000025) [emphasis in original].

        The application was submitted to Concept by OPENWATER’s agent, MARITIME

 PROGRAM GROUP (hereinafter “MPG”). Ex 1, p. 1 (UF000019), Affidavit of Beric Anthony

 Usher attached hereto as Exhibit 2, ¶¶9-12, Concept Special Risks Limited – US Operating

 Instructions is attached hereto as Exhibit 3, p. 1.2 As part of the application, OPENWATER also

 submitted a Report of Survey produced by Jonathan Sands based on his examination of the vessel

 on March 15, 2018 (hereinafter “the Sands Report”). Ex 1, p. 11 (UF000029).3

        In addition to submitting the application, OPENWATER also submitted to Concept a Letter

 of Compliance attesting to the completion of all but four of the recommendations in the Sands



 2
   At the time that the Concept Special Risks Limited - US Operating Instructions was executed,
 MARITIME PROGRAM GROUP was known as “Maritime General Agency, Inc.” The
 documents attached as Exhibit 4 reflects that Maritime General Agency, Inc. changed its name to
 MARITIME PROGRAM GROUP in 2015.
 3
   Ambiguous verbiage is interpreted against the drafter. M. Fortunoff of Westbury Corp. v.
 Peerless Ins. Co., 432 F.3d 127, 142 (C.A.2.2005), Essex Ins. Co. v. Vincent, 52 F.3d 894, 896
 (C.A.10.1995), Bailey v. Lincoln General Ins. Co., 255 P.3d 1039, 1049 (Colo.2011), Scalia v.
 Equitable Life Assur. Soc. of U.S., 263 A.D.2d 537; 693 N.Y.S.2d 218 (1999). However, neither
 GLI nor Concept drafted the Sands Report.
                                               2
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 3 of 30




 Report. Ex 1, p. 3 (UF000021). The Letter of Compliance (hereinafter “LOC”) stated, “I certify,

 as owner of the above vessel, that all recommendations pertaining to the above vessel contained

 within the detailed survey submitted herein, have been complied with, other than those listed

 below, along with the date of expected completion[.]” Ex 1, p. 3 (UF000021). The LOC then

 listed four “AA” deficiencies that had yet to be corrected; (1) “[t]hree current fire extinguishers,

 USCG sound producing device, current flare kit”, (2) “[s]tern light cracked and inoperable”, (3)

 “[b]ow lights (navigation lighs) are intermittent”, and (4) “a trash disposal placard, an oil disposal

 placard, the HIN number is not engraved on the hull”. Ex 1, p. 3 (UF000021) and Ex 1, p. 37

 (UF000055). No other deficiencies, either “AA”, “B”, or “C”, were identified in the LOC. Ex 1,

 p. 3 (UF000021) and Ex 1, p. 37 (UF000055). However, as detailed below, numerous “AA”, “B”,

 and “C” deficiencies had not been addressed at the time the LOC was executed. This was both a

 misrepresentation of material facts and a breach of the survey compliance warranty.

        Upon receipt, the underwriter at Concept reviewed the material facts disclosed by

 OPENWATER in the application, the Sands Report, and the LOC. Ex 2, ¶¶14-16. Based on the

 material facts disclosed in the application, the Sands Report, and the LOC, the underwriter at

 Concept made the decision whether to offer a policy of marine insurance, what terms to require,

 and what premium to charge. Ex 2, ¶24. Aware that the Sands Report stated that certain

 recommendations could be complied with in the future, Concept relied upon OPENWATER’s

 representation that all the recommendations in the Sands Report “have been complied with.” Ex

 2, ¶24. This representation, that the recommendations in the Sands Report had already been

 complied with, was material to the underwriter’s judgment because the performance of this work

 related to the insured’s care for the vessel and the value of the risk insured. Ex 2, ¶¶17-23.

 However, as detailed above, numerous recommendations in the Sands Report had not been



                                                   3
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 4 of 30




 complied with at the time that OPENWATER applied for coverage.               Ex 2, ¶31.   Had

 OPENWATER disclosed the truth, that not all the recommendations in the Sands Report had been

 complied with, Concept’s underwriter, like any intelligent and prudent underwriter, would have

 refused to issue any policy of marine insurance whatsoever. Ex 2, ¶¶33-37.

        In reliance on the truth of the material facts disclosed by OPENWATER in the application

 and the LOC, Concept, acting as underwriting and claims handling agent for GLI, issued to

 OPENWATER marine insurance policy no. CSRYP/167347. Ex 2, ¶24 and ¶32. The basic facts

 pertaining to the coverage afforded under CSRYP/167347 were outlined in the two-page

 Temporary Binder. The two-page Temporary Binder is attached hereto as Exhibit 5. Temporary

 Binder stated its short period of interim coverage, “Valid to May 10, 2018”. Ex 5, p. 1

 (UF000133). The Temporary Binder identified the policy number, “CSRYP/167347”. Ex 5. The

 Temporary Binder identified the insured, “Openwater Safety IV, LLC”. Ex 5. The Temporary

 Binder identified the insured’s agent, “Maritime Program Group, Inc.” Ex 5. The Temporary

 Binder identified the vessel, “Heavan, 2013 52 Lagoon with Yanmar twin 74hp diesel engine, FR-

 CNB52017B313”. Ex 5. The Temporary Binder identified the Period of Cover, “from April 7,

 2018 00.01 LST to April 7, 2019 00.01 LST”. Ex 5. The Temporary Binder identified the Hull

 coverage limit, “US $780,000”. Ex 5. The Temporary Binder identified the Named Operators,

 “Evan-Pierre Bernard Genaud; Manuel Giovanni Cardenas Martinez”. Ex 5. The Temporary

 Binder identified the Insuring Agreement Wording, “As per PYP/5/COM”. Ex 5, p. 2. The

 Temporary Binder identified the Insurance Provider, “Great Lakes Insurance SE”. Ex 5. Finally,

 the Temporary Binder stated, “For more information regarding Concept Special Risks Ltd, policy

 wordings, endorsement wordings, standard forms and frequently asked questions, please see our




                                                4
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 5 of 30




 website www.special-risks.com. Ex 5. PYP/5/COM is available for download directly from

 Concept’s website. Exhibit 6, p. 2.

        However, totally absent from the two-page document titled “Temporary Binder” is any

 statement of what risks are insured against. Ex 5. The two-page Temporary Binder does not state

 the definitions of any words. Ex 5. The two-page Temporary Binder does not state the terms and

 conditions that apply to coverage. Ex 5. The two-page Temporary Binder does not state the

 insured’s post-loss rights and duties. Ex 5. Most importantly, there is nothing in the two-page

 Temporary Binder which says that any particular loss is or is not covered. Ex 5.

        All of that necessary information, indispensable for coverage, is stated in the document

 labelled PYP/5/COM, specifically referenced in the two-page Temporary Binder and publicly

 available from Concept’s website. PYP/5/COM is attached hereto as Exhibit 7. Just to be clear,

 “the policy” comprises the two-page Temporary Binder and PYP/5/COM. PYP/5/COM states in

 relevant part:

 -   ‘Covered person’ means you, any/or any person detailed on your application form which has
     been submitted by you and approved by us, provided that person has been declared to us in
     writing as an operator of the Scheduled Vessel. Ex 7, p. 1.

 -   ‘Operate, operation, operating’ means to navigate or be in physical control of or at the helm of
     the Scheduled Vessel. Ex 7, p. 2.

 -   [W]e provide coverage for accidental physical loss of or physical damage to the Scheduled
     vessel… subject to the insuring agreement provisions, conditions, warranties, deductibles and
     exclusions. Ex 7, p. 2.

 -   a) It is warranted that the Scheduled Vessel is seaworthy at all times during the duration of this
     insuring agreement. Breach of this warranty will void this insuring agreement from its
     inception. Ex 7, p. 10.

 -   g) If you have used a broker to effect coverage, it is hereby agreed that your brokers or any
     substituted brokers (whether surplus line approved or otherwise), shall be deemed to be
     exclusively the agents of you and not of us in any and all matters relating to, connected with
     or affecting this insurance. Any notice given or mailed on behalf of us to the said brokers in



                                                   5
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 6 of 30




     connection with or affecting this insurance, or its cancellation, shall be deemed to have been
     delivered to you. Ex 7, p. 11.

 -   q) Unless we agree in writing to the contrary, if we request a survey of the Scheduled Vessel
     then it is warranted that such survey is in existence prior to the effective date of this insurance
     and a copy of the same must be received by us within 30 days of the effective date of this
     agreement. If the survey makes any recommendations with respect to the Scheduled Vessel,
     then it is warranted that all such recommendations are completed prior to any loss giving rise
     to any claim hereunder, by skilled workmen using fit and proper materials and that either.

 1) The surveyor who carried out the survey certifies in writing that all recommendations have
    been completed to his (the surveyors) satisfaction prior to any loss and/or claim

     Or,

 2) The workmen/repair yard that carried out the said work and/or recommendations certifies in
    writing that all recommendations have been completed prior to any loss and/or claim. Failure
    to comply with this warranty will void this agreement from inception. Ex 7, p. 12.

 -   s) Where any term herein is referred to a ‘warranty’ or where any reference is made herein to
     the word ‘warranted’, the term shall be deemed a warranty and regardless of whether the same
     expressly provides that any breach will void this insuring agreement from inception, it is
     hereby agreed that any such breach will void this policy from inception. Ex 7, p. 12.

 -   v) It is warranted that the Scheduled Vessel will be operated only by covered persons… Ex 7,
     p. 12.

 -   It is hereby agreed that any dispute arising hereunder shall be adjudicated according to
     well established, entrenched principles and precedents of substantive United States
     Federal Admiralty law and practice but where no such well established, entrenched
     precedent exists, this insuring agreement is subject to the substantive laws of the State of
     New York. Ex 7, p. 14 [emphasis in original].4




 4
  This exact choice of law clause has been found valid and enforceable by multiple federal appellate
 and district courts throughout the United States. Great Lakes Reinsurance (UK) PLC v. Durham
 Auctions Inc., 585 F.3d 236; 2010 A.M.C. 185 (5th Cir.2009), Great Lakes Reinsurance (UK) PLC
 v. Vasquez, 341 Fed.Appx. 515 (11th Cir.2009), Joseph v. Great Lakes Reinsurance (UK) PLC,
 2011 U.S.Dist LEXIS 35428 (N.D.Oh.2011), Great Lakes Reinsurance (UK) v. Rosin, 757
 F.Supp.2d 1244, 1251, 2011 A.M.C. 223 (S.D.Fla.2010), Great Lakes Reinsurance (UK), PLC v.
 Sea Cat I, LLC, 653 F.Supp.2d 1193, 2010 A.M.C. 703 (W.D.Ok.2009), Great Lakes Reinsurance
 (UK) PLC v. Dion, 2010 A.M.C. 338 (S.D.Cal.2009), Great Lakes Reinsurance (UK) PLC v. S.
 Marine Concepts, Inc., 2009 A.M.C. 1093 (S.D.Tex.2008).
                                                   6
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 7 of 30




           Finally, the Concept Special Risks Limited – US Operating Instructions, executed by MPG,

 states as follows:

           “1. You and any Insurance agent which you deal with are agents of the Assured,
           you have no authority to bind insures to any risk or make alterations to any
           document issued by our offices of any nature whatsoever without our written
           consent. You have no authority to issue any document from your office that
           represents that you have such authority. You warrant that you have the authority
           of your client, the assured and are authorized to negotiate and or accept any
           document upon their behalf including but not restricted to, any notice of
           cancellation.” Ex 3, p. 1.

           The Concept Special Risks Limited – US Operating Instructions, executed by MPG, further

 states:

            “5. Our standard insuring agreement wordings are incorporated into any insuring
           agreement that comes into existence as a result of binding a risk hereunder. It is
           essential that you read these wordings carefully and convey their contents to the
           Assured or you agent. Signing this document shall be deemed confirmation that
           you have read and understand these wordings.” Ex 3, p. 1.

           The effect of this document, the Concept Special Risks Limited – US Operating

 Instructions (Ex 3), is that OPENWATER’s agent, MPG, always had a copy of PYP/5/COM. Even

 if no individual at Concept or MPG ever actually sent a copy of PYP/5/COM to OPENWATER,

 and even if the two-page Temporary Binder is the only document that OPENWATER ever actually

 received, MPG always had a copy of PYP/5/COM. The documents discussed above establish that,

 with respect to policies of marine insurance issued by GLI, MPG never acted in any capacity

 except as the agent of the insured, OPENWATER. It is an irreducible first principle of both New

 York law and Colorado law that the knowledge of an agent is imputed to the principal. See cases

 cited infra. Therefore, notwithstanding the constant protestations by opposing counsel that “no

 policy of insurance was ever issued,” OPENWATER had possession of the entire policy of marine

 insurance; actual possession of the two-page Temporary Binder and constructive possession of

 PYP/5/COM.

                                                   7
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 8 of 30




        As part of the application, OPENWATER submitted to Concept a copy of the Sands Report

 and a Letter of Compliance attesting to the completion of all but two of the recommendations in

 the Sands Report. Ex 1, p. 3 (UF000021). The Sands Report identified four types of deficiencies:

    -   “Deficiencies categorized as an “A” finding are SAFETY RELATED. Safety
        related findings represent an endangerment to personnel and/or the vessels safe and
        proper operating condition and should be addressed before the vessel is next
        underway or left unattended at dock or mooring.” Ex 1, p. 37 (UF000055).

    -   “Deficiencies categorized as an “AA” finding are RGULATORY RISK
        RELATED. Regulatory Risk Related findings are in violation of United States
        Coast Guard (USCG) regulations. These findings may not necessarily need to be
        resolved prior to conducting a Sea Trial provided the owner and vessel operators
        are willing to assume the risk of being boarded and possible fined.” Ex 1, p. 37
        (UF000055).

    -   “Deficiencies categorized as a “B” finding are OTHER DEFICIENCIES and
        should be addressed in the near future so as to maintain standards and help the
        vessel retain its value.” Ex 1, p. 37 (UF000055).

    -   “Deficiencies categorized as a “C” finding are SURVEYORS NOTES AND
        OBSERVATIONS and may be done in the future to help the vessel retain its
        value.” Ex 1, p. 37 (UF000055).

        As discussed in more depth below in the legal analysis, there is one absolutely dispositive

 fact to note at this point: neither GLI nor Concept drafted the Sands Report. Therefore, whatever

 OPENWATER may have thought was the permissible timeline for addressing the “AA”, “B”, and

 “C” recommendations, any alleged ambiguity in the Sands Report cannot be interpreted against

 GLI. Since the Sands Report was actually drafted by a surveyor retained by OPENWATER, the

 rule of contra proferentem does not apply. See cases cited infra.

        The LOC stated, “I certify, as owner of the above vessel, that all recommendations

 pertaining to the above vessel contained within the detailed survey submitted herein, have been

 complied with, other than those listed below, along with the date of expected completion[.]” Ex

 1, p. 3 (UF000021). The LOC then listed four “AA” deficiencies that had yet to be corrected; (1)



                                                 8
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 9 of 30




 “three current fire extinguishers, USCG sound producing device, current flare kit”, (2) “[s]tern

 light cracked and inoperable”, (3) “[b]ow lights (navigation lights) are intermittent”, and (4) a

 trash disposal placard, an oil disposal placard, The HIN is not engraved on the hull”. Ex 1, p. 3

 (UF000021) and Ex 1, p. 37 (UF000055). No other uncompleted deficiencies, either “AA”, “B”,

 or “C”, were identified in the LOC. Ex 1, p. 3 (UF000021) and Ex 1, p. 37 (UF000055). Right

 above the signature of Evan Genaud, the LOC concluded with this warning, “Any

 misrepresentation in this letter of compliance may render insurance coverage null and void

 from inception.” Ex 1, p. 3 (UF000021). Notwithstanding the clear requirements of the LOC,

 numerous “AA”, “B”, and “C” deficiencies had not been addressed at the time the LOC was

 executed. See facts discussed infra. This was both a misrepresentation of material facts and a

 breach of the policy’s survey compliance warranty.

        On April 28, 2018, while the vessel was travelling between the Dominican Republic and

 Columbia, the vessel’s mast came down. Report of John Gordon, p. 1, attached hereto as Exhibit

 8. Both witnesses to the event, the captain and the mate, have disappeared and are unavailable to

 be deposed and to give admissible evidence. The only evidence as to the cause of the dismasting

 is the post-loss investigation undertaken by John Gordon. John Gordon was assigned by GLI’s

 agent, Concept, to investigate the cause of the loss and determine the extent of the damage.

 Deposition of John Gordon, p. 17, attached hereto as Ex 9 (the entire deposition of John Gordon

 is too large to attach as one file, so only the title page, pages 17-29, pages 93-104, and the signature

 page are attached; a fully copy of his deposition can be provided to the Court upon request). John

 Gordon (hereinafter “Gordon”) examined the vessel on May 2 and May 3. Ex 8, p. 2. Gordon

 identified the cause of the dismasting as “head stay failure, while underway the headstay/forestay

 cable pulled out of the terminal at the top of the mast.” Ex 8, p. 2. Although he testified that the



                                                    9
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 10 of 30




  dismasting was accidental, meaning it was not intended by the insured, Gordon could identify no

  cause for the failure of the head stay. Ex 9, p. 29. He testified, “It looked like it simply pulled

  free from the swage fitting.” Ex 9, p. 29. Neither in his deposition, nor in his earlier report, was

  Gordon ever able to identify any force or event which worked on the mast to cause it to fall. As

  far as Gordon or anyone else could tell, the mast simply fell with no discernable cause. Ex 9, p.

  29.

            In addition to investigating the cause of the dismasting, Gordon also noted that numerous

  “AA”, “B”, and “C” recommendations from the Sands Report had not been addressed prior to the

  loss. Ex 8, pp. 2-3. Gordon’s report specifically stated:

            “WERE ALL THE PRELOSS RECOMMENDATIONS COMPLIED WITH?
                    Yes    No   X
            Ex 8, p. 2.

        At his deposition, Gordon testified that all the following recommendations were not complied

  with:

        -   AA1: The vessel was not equipped with a USCG approved sound producing device, a
            current flare kit, a trash disposal placard, and an oil disposal placard.
        -   AA3: The stern light was still cracked.
        -   B1: The docklines were still in poor condition.
        -   B3: The washing machine was not replaced.
        -   B4: The main engine exhaust hoses were not replaced.
        -   B6: The canvas was not replaced.
        -   B7: The trampoline was not replaced.
        -   B8: The corrosion on the thru-hull and valve assembles was not removed.
        -   B9: The two batteries in the mechanical space had not been replaced.
        -   B15: The starting batteries were not replaced.
        -   B18: The anchor roll bar was not replaced.
        -   B21: The port aft cabin portlight hinges were not replaced.
        -   B23: The port saildrive high water alarm was not reconnected.
        -   B24: The exhaust connections were not repaired and replaced.
        -   B26: The autopilot joystick was not repaired.
        -   C2: The upside down VHF radio was not remounted.
        -   C3: The port aft inboard cleat was not repaired or replaced.
        -   C4: The starboard winch trim was not replaced.
        -   C6: The impact damage on the port side of the hull was not repaired.

                                                   10
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 11 of 30




     -   C8: The interior mirror edges were not repaired.
     -   C9: The port midship washroom rope lighting was not repaired.
     -   C10: The main salon port forward bilge was not repaired.
     -   C11: The Schieber display screen was not addressed.
     -   C14: The isolation mats were not replaced.
     -   C15: The gas lift shocks were not repaired or replaced.
     -   C18: The disarray of the forepeak crew quarters was not addressed.
     -   C19: The cockpit overhead storage safety lock was not repaired or replaced.
     -   C21: The anchor bridle was not repaired or replaced.
     -   C22: The hull striping was not repaired or replaced.
     -   C25: The cracked starboard after teak step was not repaired or replaced.
     -   C26: The port midship washroom deck insert was not addressed.
     -   C27: The refrigerator in the galley was not addressed.
     -   C28: The air conditioning compressor was not addressed.

     Ex 9, pp. 93-104.

         Notwithstanding the failure of OPENWATER to comply with these recommendations,

  OPENWATER certified in the LOC that all the recommendations in the Sands Report “have been

  complied with[.]” Ex 1, p. 3 (UF000021).

                                          Choice of Law

         Where there exists a rule of federal admiralty law, policies of marine insurance are

  governed by federal admiralty law. Wilburn Boat Co. v. Fireman’s Fund Ins. Co., 348 U.S. 310;

  1955 A.M.C. 467 (1955). This rule applies to all policies of marine insurance, on both commercial

  craft and private pleasure craft. Acadia Ins. Co. v. McNeil, 116 F.3d 599, 602; 1997 A.M.C. 2409

  (C.A.1.1997). However, where there exists no established rule of federal admiralty law, state law

  will control. Wilburn Boat, at 315.

         The present policy of marine insurance contained a choice of law clause which stated, “It

  is hereby agreed that any dispute arising hereunder shall be adjudicated according to well

  established, entrenched principles and precedents of substantive United States Federal Admiralty

  law and practice but where no such well established, entrenched precedent exists, this insuring

  agreement is subject to the substantive laws of the State of New York.” Ex 7. Therefore, as

                                                 11
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 12 of 30




  discussed in more depth below, for any issue not governed by an established rule of federal

  admiralty law, New York law will apply. Id.

          Argument – OPENWATER’s Knowledge of the Disputed Policy Provisions

         Much of OPENWATER’s summary judgment motion is spent asserting that there must be

  coverage for the dismasting because OPENWATER allegedly never received a copy of any

  document other than the two-page Temporary Binder. OPENWATER seems to think that, since

  it never received the document PYP/5/COM, and since the provisions relied upon by GLI are all

  contained in the document PYP/5/COM, those provisions cannot be enforced against

  OPENWATER. The insurmountable problem for OPENWATER is that, even if OPENWATER

  never received a copy of PYP/5/COM, OPENWATER’s agent, MPG, most certainly did receive

  a copy of PYP/5/COM. Ex 3, p. 1. In fact, the instructions from Concept make clear that it was

  MPG’s duty to be aware of the terms and conditions of PYP/5/COM and that it was MPG’s duty

  to make the insured aware of this document. Id. Therefore, knowledge of that document is

  imputed to OPENWATER and the provisions of PYP/5/COM are enforceable against

  OPENWATER.

         This exact issue arose in another recent case where another unhappy insured tried to avoid

  unfavorable policy language by claiming that he never got the relevant policy document. Markel

  American Ins. Co. v. Bachmann, 2011 A.M.C. 41 (W.D.Wis.2010), Markel American Ins. Co. v.

  Bachmann, 2010 WL 2262614 (W.D.Wis.2010). The Bachmann case began much like the present

  one, with a policy of marine insurance which contained a named operator endorsement. Id.5 Just

  like the named operator warranty in the present case, the named operator endorsement in




  5
   As this Court is aware, Defendant GLI has filed a motion seeking to amend its counterclaim to
  add a cause of action alleging breach of the policy’s named operator warranty. DE#105.
                                                 12
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 13 of 30




  Bachmann restricted operation to the only two operators disclosed on the application and named

  on the declarations page, the insured and his wife. Id. Later, the vessel was damaged while being

  operated by an individual other than the insured or his wife. Id. When Markel denied coverage,

  Bachmann attempted to defeat the denial by claiming that he never received the specific page of

  the policy which contained the named operator endorsement and, for purposes of summary

  judgment, Markel stipulated to this dubious claim. Id. Nonetheless, Markel presented undisputed

  evidence showing that the insured’s agent had received a copy of the disputed endorsement. Id.

  Therefore, applying the universal rule that the knowledge of the agent is imputed to the principal,

  the federal court held that the breach of the named operator endorsement barred coverage for the

  loss. Id.

         The exact same principle applies in the present case.         MPG possessed a copy of

  PYP/5/COM and was aware of its contents. Ex 3. Under New York law and Colorado law, the

  knowledge of MPG is imputed to OPENWATER. New York Marine & General Ins. Co. v.

  Tradeline (L.L.C.), 266 F.3d 112, 122; 2002 A.M.C. 149 (C.A.2.2001) (“Under New York law,

  knowledge acquired by an agent acting within the scope of its agency is imputed to the principal,

  even if the information was never actually communicated.”), Willey v. Mayer, 876 P.2d 1260, 1264

  (Colo.1994). MPG’s knowledge of the definitions employed in PYP/5/COM is imputed to

  OPENWATER. Id. MPG’s knowledge of the fortuity requirement contained in PYP/5/COM is

  imputed to OPENWATER. Id. MPG’s knowledge of the agency relationships detailed in

  PYP/5/COM is imputed to OPENWATER. Id. MPG’s knowledge of the named operator warranty

  in PYP/5/COM is imputed to OPENWATER. Id. MPG’s knowledge of the choice of law clause

  in PYP/5/COM is imputed to OPENWATER. Id. MPG’s knowledge of the survey compliance

  warranty in PYP/5/COM is imputed to OPENWATER. Id. Therefore, regardless of what



                                                  13
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 14 of 30




  OPENWATER may or may not have actually received, OPENWATER must be held to have had

  constructive knowledge of PYP/5/COM. Id. Therefore, OPENWATER cannot avoid its non-

  compliance with the terms of the policy by claiming ignorance. Id.

                              Argument – No Coverage by Estoppel

          Even if it is true that OPENWATER never received any of the policy documents upon

  which GLI depends, and putting aside for the moment MPG’s undisputed knowledge and

  possession of these documents, such alleged lack of receipt does not have the effect which

  OPENWATER claims. This is because the one document which OPENWATER concedes

  receiving, the two-page Temporary Binder, has absolutely no language saying what types of losses

  are covered and what types of losses are excluded. While the two-page Temporary Binder states

  many facts essential to coverage, it says absolutely nothing which might indicate that there is

  coverage for a falling mast. To find that language, one must look at PYP/5/COM, the document

  which contains the coverage for fortuities, the specific exclusions, the terms and conditions, the

  choice of law clause, and the survey compliance warranty. However, this is precisely the document

  which OPENWATER contends is ineffective. The insurmountable problem for OPENWATER is

  that coverage cannot be created by estoppel. St. Paul Fire and Marine Ins. Co. v. Vest Transp.

  Co., Inc., 666 F.2d 932, 947-48 (C.A.5.1982) (applying federal admiralty law), Commercial Union

  Ins. Co. v. Roxborough Village Joint Venture, 944 F.Supp. 872, 837 (D.Colo.1996) (applying

  Colorado law), Ward v. County of Allegany, 34 A.D.3d 1288, 1290 (N.Y.S.2006) (applying New

  York law).    Either PYP/5/COM is effective, in which case all its terms are effective, or

  PYP/5/COM is ineffective, in which case there cannot possibly be coverage for OPENWATER’s

  loss. OPENWATER cannot claim coverage under a document which it simultaneously insists is

  a nullity.



                                                 14
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 15 of 30




         As this Court rightly noted in its decision dismissing Concept, “Openwater cannot accept

  and interpret the documents that lie at the core of its claims in its favor and then repudiate them

  when inconvenient. Therefore, this court finds that despite Plaintiff’s insistence that Openwater

  received no insurance policy [#34-3 at ¶ 24], the Temporary Binder and the Insuring Agreement

  comprise the insurance policy central to its claims.” DE#45, p. 11. This Court has already seen

  through the absurdity of the Plaintiff’s argument and grasped the essential legal principal that

  coverage cannot be created by estoppel. This rule applies under federal admiralty law, New York

  law, and Colorado law. See cases cited supra. If, in an effort to avoid the terms of PYP/5/COM,

  OPENWATER tries to repudiate PYP/5/COM, that is necessarily fatal to all claims of coverage.

  Id. Either PYP/5/COM is effective in its entirety, in which case all its terms are effective, or

  PYP/5/COM is a nullity, in which case there cannot possibly be coverage and the matter is

  concluded. Id. Either way, the policy if marine insurance issued by GLI to OPENWATER affords

  no coverage for the dismasting.

                               Argument – Fortuity and Dismasting

         OPENWATER has completely missed the point of the denial of coverage based on the lack

  of fortuity. As discussed in the caselaw analyzed below, the issue with the fortuity requirement is

  not whether a loss is subjectively foreseen or intended by the insured. Those facts only matter in

  cases where the policy of marine insurance contains an Inchmaree Clause, discussed below.

  Rather, since the policy of marine insurance issued by GLI contains no Inchmaree Clause, the real

  issue in this case is whether the insured can show that the loss was caused by a chance, or

  fortuitous, event acting upon the vessel. If all the insured can show is that some part of the vessel

  failed, but cannot show what chance event acted upon the vessel to cause the failure, then the

  insured has failed to show that the loss was caused by a fortuitous event.                Moreover,



                                                   15
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 16 of 30




  OPENWATER has misunderstood the allocation of the burden of proof. With respect to fortuity,

  it is not GLI’s burden to show anything. It is certainly not GLI’s burden to show that the loss was

  subjectively foreseen by the insured. Rather, the burden is on OPENWATER to prove those facts

  of the loss which show that the dismasting was caused by a chance event. Ingersoll Mill. Mach.

  Co. v. M/V Bodena, 829 F.2d 293, 307; 1988 A.M.C. 223 (C.A.2.1987), Morrison Grain Co., Inc.

  v. Utica Mut. Ins. Co., 632 F.2d 424, 429; 1982 A.M.C. 658 (C.A.5.1980), Axis Reinsurance Co.

  v. Resmondo, 2009 A.M.C. 2597, 2616 (M.D.Fla.2009).

         Where a vessel component breaks with no apparent cause, the loss is not fortuitous and is

  not covered, even by an “all risks” policy of marine insurance. The difference between a fortuitous

  loss and a non-fortuitous loss is perfectly illustrated by an early American case dealing with an

  “all risks” policy of marine insurance, Mellon v. Federal Ins. Co., 14 F.2d 997; 1926 A.M.C. 1449

  (S.D.N.Y.1926). The Mellon case arose out of a vessel which suffered two damaged boilers. Id,

  at 998. The port boiler burst during the performance of a hydrostatic test required by law. Id. The

  starboard boiler developed cracks several months later for no apparent reason. Id. The court

  explained that a “risk” or “fortuity” is something which happens to the vessel from without. Id, at

  1002. Moreover, the court noted that insurance protects against risks and that insurance is not a

  mere warranty of soundness. Id. Therefore, since the bursting of the port boiler was attributable

  to the hydrostatic test required by law, an external event which acted upon the boiler, the bursting

  of the port boiler was held to be fortuitous and was covered by the “all risks” policy of marine

  insurance. Id. On the other hand, the starboard boiler, which appeared to suffer cracks without

  any evidence of an external force acting upon it, was held not fortuitous and the denial of coverage

  was affirmed. Id.




                                                  16
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 17 of 30




         In response to many situations like this, where vessel’s suffered physical damage which

  could not be shown to be caused by chance external events (a.k.a., fortuities), the international

  marine insurance industry developed a special type of coverage, call the Inchmaree Clause, named

  after the vessel, Inchmaree. Cleveland & B. Transit Co. v. Insurance Co. of North America, 115

  F. 431 (S.D.N.Y.1902), Insurance Co. v. Hamilton, 12 App. Cas. 484 (House of Lords, 1887). The

  Inchmaree suffered mechanical damage when a valve failed without any known cause. Id. The

  House of Lords held that, in the absence of any evidence showing what caused the valve to fail,

  the insured had not carried the burden of proving that some chance external event, a fortuity, acted

  upon the vessel to cause the loss. Id. In response, the Inchmaree Clause was specifically developed

  to afford coverage for certain types of physical loss which occurred without any known cause. Id.

  The only requirement was that the insured had to prove that the loss was not known or intended,

  and that loss did not occur through any want of due diligence. Id. All the insured had to show

  was that he was blameless and was surprised by the occurrence of the loss. Id.

         Here in the United States, there are numerous cases which illustrate the difference between

  a fortuitous loss and a loss covered by an Inchmaree Clause. For instance, the case of Tropical

  Marine Products, Inc. v. Birmingham Fire Ins. Co. of Penn. dealt with an “all risks” policy

  covering a vessel that unexpectedly sprung a leak. 247 F.2d 116, 117; 1957 A.M.C. 1946

  (C.A.5.1957). There was no dispute between the vessel owner and the insurer that there was no

  explanation for what caused the leak. Id, at 118. Id. But, unlike the present case, the policy in

  Tropical also contained an Inchmaree Clause. Id, at 119. The Fifth Circuit affirmed the district

  court’s holding that the insured had failed to show that some fortuity caused the unexplained leak.

  Id. But, the Fifth Circuit held that the unexplained leak did fall within the much broader coverage

  of the Inchmaree Clause. Id. The Fifth Circuit explained that “the Inchmaree clause is an



                                                  17
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 18 of 30




  expansion of coverage of considerable magnitude.” Id, at 122. In order to claim coverage for an

  unexplained loss under the Inchmaree Clause, the insured need only show that the loss was

  unanticipated and that the insured had no knowledge of whatever defect may have existed. Id, at

  121. Therefore, notwithstanding the lack of evidence of any fortuitous cause for the leak, the

  insured in the Tropical case was able to claim coverage under the Inchmaree Clause. Id.

          The Eighth Circuit reached the same conclusion in the case of Gibbar v. Calvert Fire Ins.

  Co., 623 F.2d 41; 1980 A.M.C. 2731 (C.A.8.1980). The Gibbar case concerned a vessel that

  sustained extensive damage in a fire. Id, at 42-43. Post-loss investigation revealed that the fire

  was caused by a fuel injector which became stuck. Id., at 43. Since, no cause could ever be

  determined for the stuck fuel injector, neither the district court nor the Eighth Circuit Court of

  Appeals held that the loss was caused by a fortuitous event. Id. Instead, just like the Fifth Circuit

  in the Tropical case, the Eighth Circuit looked to the far broader coverage afforded by the

  Inchmaree Clause. Id. Since there was undisputed evidence that the insured had no actual

  knowledge of the stuck fuel injector, the Eighth Circuit held that the loss was covered by the

  Inchmaree Clause, notwithstanding the lack of any evidence showing that a chance event caused

  the fuel injector to stick. Id.

          The broad coverage afforded by the Inchmaree Clause demonstrates the precise issue in

  the present case: absent an Inchmaree Clause, there can be no coverage under an “all risks” policy

  where the insured fails to show that some chance, external event caused the loss. Mellon, supra.

          This principle is perfectly illustrated by the recent Fortelni case involving the exact same

  marine insurer, GLI.      Great Lakes Reinsurance (UK) PLC v. Fortelni, 33 F.Supp.3d 204

  (E.D.N.Y.2014). The Fortelni case began with a vessel which unexpectedly began taking on water

  while being navigated in South Florida. Id, at 206. The investigation following the loss established



                                                   18
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 19 of 30




  that water entered the vessel through a hose that became disconnected due to a failed clamp. Id.

  Just as in Tropical and Gibbar, neither party was able to present any evidence showing why the

  clamp failed. Id. Just like the present case, the identical policy of marine insurance in Fortelni

  afforded “all risks” coverage. Id, 208-209. Based on these facts, the Eastern District of New York

  held that the insured could not recover because he had failed to show that some chance external

  event caused the clamp to fail. Id, at 209. The court further noted, “To hold otherwise would

  transform this ‘all-risks’ policy into a maintenance contract.” Id.6

         Although there is no binding fortuity decision from the Tenth Circuit Court of Appeals,

  there is a decision from the district court in Oklahoma which illustrates the fortuity requirement.

  Blythe v. Essentia Ins. Co., 2013 WL 6835279 (N.D.Ok.2013). Blythe began, like so many cases,

  with a wooden vessel that sank at its dock. Id. Just like the present case, the policy of marine

  insurance afforded coverage against “all risks” of physical loss or damage. Id. Although disputes

  of fact prevented the court from awarding summary judgment, the court held that one of the

  contributing causes of loss, an interruption of shoreside power to the vessel’s bilge pumps, would

  certainly be considered a fortuitous event. Id, at 3. Unlike the Fortelni case, the insured in Blythe

  was able to show more than a mere broken part. Rather, the insured in Blythe was able to show

  that an external event, the power outage, contributed to the loss.

         Applying this caselaw to the present case, OPENWATER’s summary judgment motion

  completely misses the point of the fortuity dispute. OPENWATER’s entire argument that the



  6
   It should be noted that there is a circuit split on the fortuity issue. The Eleventh Circuit Court of
  Appeals has recently held that merely showing the broken mechanism suffices to prove fortuity
  and claim coverage under an “all risks” policy of marine insurance. Great Lakes Reinsurance
  (UK) PLC v. Kan-Do, Inc., 639 Fed.Appx. 599; 2016 A.M.C. 716 (C.A.11.2016), LaMadrid v.
  National Union Fire Ins. Co. of Pittsburgh, PA, 567 Fed.Appx. 695 (C.A.11.2014). The
  undersigned was counsel for the marine insurer in both matters. Id. The undersigned has published
  an article on the subject and maintains that the Eleventh Circuit’s decisions are in error.
                                                   19
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 20 of 30




  dismasting was fortuitous depends upon counsel’s repeated insistence that the dismasting was

  neither foreseen nor intended by the insured. However, the problem for OPENWATER is that this

  is not the test for showing that a fortuitous event caused the dismasting. Rather, showing fortuity

  requires identifying some outside force or influence that caused the dismasting. Perhaps, if

  OPENWATER’s policy had included an Inchmaree Clause, then it would suffice to merely show

  that OPENWATER had no knowledge of any fault in the mast and that OPENWATER did not

  intend for the mast to fall. This is precisely how the insureds prevailed in Tropical and Gibbar.

  Supra. If OPENWATER had wanted this sort of coverage, it could have purchased a policy from

  a different insurer. However, since OPENWATER’s policy of marine insurance does not contain

  an Inchmaree Clause, merely showing lack of knowledge and intent will not suffice. As the court

  required in the Fortelni case, OPENWATER must identify the chance event that caused the mast

  to fail. OPENWATER must identify some external cause which acted upon the vessel, such as the

  interruption of shoreside power in the Blythe case. Without such evidence, all that can be shown

  is that the vessel broke. To allow coverage for nothing besides a broken mast, without showing

  what external force acted upon the mast, would convert GLI’s policy of marine insurance into a

  mere maintenance contract. The “all risks” policy would be converted in a simple warranty of

  soundness. Therefore, absent any evidence that the dismasting was caused by a chance event,

  there can be no coverage for OPENWATER’s loss.

                             Argument – Material Misrepresentation

         Under both federal admiralty law and New York law, the misrepresentation of any material

  fact by the applicant voids the policy of marine insurance from its inception. Fireman’s Fund Ins.

  Co. v. Great American Ins. Co. of New York, 822 F.3d 620 2016 A.M.C. 1217 (C.A.2.2016), In re

  Balfour MacLaine Intern. Ltd., 85 F.3d 68; 1996 A.M.C. 2266 (C.A.2.1996). This principle, called



                                                  20
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 21 of 30




  “utmost good faith” or uberrimae fidei, is an entrenched principle of substantive federal admiralty

  law. Id. While the Tenth Circuit Court of Appeals has not yet rule on this issue, the Western

  District of Oklahoma has held that uberrimae fide is an entrenched principle of federal admiralty

  law. Great Lakes Reinsurance (UK) PLC v. Sea Cat I, LLC, 653 F.Supp.2d 1193, 1200; 2010

  A.M.C. 703 (W.D.Ok.2009). Under federal admiralty law, the applicant for marine insurance, as

  the only party with the knowledge of the true facts pertaining to the risk, bears the sole burden of

  truthfully disclosing all material facts to the underwriter considering the application. Puritan Ins.

  Co. v. Eagle S.S. Co. S.A., 779 F.2d 866, 874; 1986 A.M.C. 1240 (C.A.2.1985). There is no burden

  whatsoever placed on the marine insurer to investigate the truth of the disclosed facts and the

  marine insurer is entitled to rely entirely on the duty of the applicant to disclose the truth. Id.

         “A misrepresentation is material if it might have a bearing on the risk to be assumed by the

  insurer.” HIH Marine Services, supra. To show materiality, the marine insurer must show that

  the disclosure of the true facts would have resulted in (1) a change in premium, (2) different policy

  terms, or (3) the refusal to issue any policy whatsoever. Gulfstream Cargo Ltd. v. Reliance Ins.

  Co., 409 F.2d 974, 981-82; 1969 A.M.C. 781 (C.A.5. 1969), G. Gilmore and C. Black, The Law

  of Admiralty, §2-6 at 62 (2d ed. 1975). The rule requires disclosure of material facts, “even if not

  asked”. Certain Underwriters at Lloyd’s v. Montford, 52 F.3d 219, 222; 1995 A.M.C. 1201

  (C.A.9. 1995).

         For instance, the case of Fireman’s Fund v. Great American, cited supra, concerned a

  policy of marine insurance issued by Great American affording coverage for a floating dry dock

  against a host of maritime risks. Id., at 626-27. Between 2004 and 2009, the insured submitted

  annual applications for policies of marine insurance. Id., at 629. For each of those years, Great

  American issued a policy of marine insurance based on the material facts disclosed on the annual



                                                    21
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 22 of 30




  applications. Id. On every single application, the insured failed to disclose numerous engineering

  reports documenting the badly deteriorated condition of the dry dock. Id., at 630. Following the

  sinking of the dry dock, Great American investigated the loss, discovered the poor condition of

  the dry dock, and uncovered the numerous reports showing that the insured knew of the

  deteriorated condition at the time that it applied for all the policies between 2004 and 2009. Id.

  Therefore, Great American denied coverage for the claim. Id. Later, one of the other insurers paid

  the claim and, as the subrogee of the insured’s rights under the policy, sued Great American for

  coverage. Id. On summary judgment, the district court applied the same principle which will

  decide the present case, that the applicant’s material misrepresentations voided coverage from the

  inception. Id., at 631.

         On appeal, the Second Circuit applied the same principles and reached the same

  conclusion. Id., 632-33. First, the court held that with the invocation of admiralty jurisdiction

  under 28 U.S.C. §1333 comes the application of federal admiralty law. Id.7 Second, the court held

  that it is a well-established rule of federal admiralty law that the parties to a contract of marine

  insurance “must accord each other the highest degree of good faith.” Id., at 633. Third, the court

  held that the duty imposed by uberrimae fidei requires the applicant for marine insurance to reveal

  all material facts, even if not specifically asked. Id. Applying the foregoing principles to the facts,

  the Second Circuit held that Great American established the materiality of the insured’s




  7
    GLI’s first pleadings, its answer and counterclaim against OPENWATER, invoked this Court’s
  admiralty jurisdiction. DE#9, p. 7. Where a court has admiralty jurisdiction, federal admiralty
  law applies, notwithstanding the invocation of diversity jurisdiction by the plaintiff. Ghotra by
  Ghotra v. Bandila Shipping, Inc., 113 F.3d 1050, 1054; 1997 A.M.C. 1936 (C.A.9.1997), AGCS
  Marine Insurance Company v. World Fuel Services, Inc., 220 F.Supp.3d 431, 440; 2016 A.M.C.
  2984 (S.D.N.Y.2016), Martin v. Great Lakes Reinsurance (U.K.), P.L.C., 2010 A.M.C. 590
  (D.Ariz.2010), Gibbs ex rel. Gibbs v. Carnival Cruise Lines, 314 F.3d 125; 2003 A.M.C. 179
  (C.A.3.2002).
                                                    22
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 23 of 30




  misrepresentations by presenting the testimony of the underwriter who evaluated the applications.

  Id., at 639. She testified that, had the surveys showing deterioration been truthfully disclosed,

  “[she] definitely would have been concerned” and “more than likely, I would have told them I

  didn’t want to cover that vessel until they completed all the recommendations.” Id. Based on this

  undisputed testimony, the Second Circuit affirmed the district court’s grant of summary judgment

  and held that the failure to disclose these material facts voided the policy of marine insurance from

  its inception. Id.

         In the present matter, the undisputed facts show that the only party with any knowledge

  regarding the work performed, or not performed, on the vessel was OPENWATER. Ex 9, pp. 93-

  104. OPENWATER was the only party that knew that the vessel was still missing vital safety

  gear, that there was still corrosion on the thru-hull and valve assemblies, that batteries still needed

  to be replaced, that impact damage had still not been repaired, etc. Id. As the only party with

  knowledge of these facts, it was OPENWATER’s duty under federal admiralty law to truthfully

  disclose these facts to GLI.

         Instead of disclosing the truth, the LOC executed by OPENWATER falsely represented

  that all of the recommendations in the Sands Report “have been” complied with. It is vital to note

  the tense of the phrase, “have been” in the LOC. The phrase, “have been” indicates the past tense.

  U.S. v. Cantaloupi, 25 Fed.Appx. 519, 520 (C.A.9.2011), Viet & Co., Inc. v. U.S., 56 Fed.Cl. 30,

  32 (2003) (footnote 4), Brook House Condominium Trust v. Automatic Sprinkler Appeals Board,

  607 N.E.2d 744, 746 (Mass.1993), Blough v. Ekstrom, 144 N.E.2d 436, 445 (Ill.App.1952). For

  instance, in the Cantaloupi case, a criminal defendant contested the temporal meaning of “have

  been” in a search certificate admitted by the government into evidence. Id. The Ninth Circuit

  Court of Appeals held that the certificate “declared in the past tense that no firearms ‘have been’



                                                    23
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 24 of 30




  acquired.” Id. To give another example, in the case of Veit & Co, Inc. v. U.S., a case concerning

  compliance with the Strategic Arms Limitation Treaty, the United States Court of Federal Claims

  referred to missile launch facilities and launch control facilities in the past tense when it said that

  these facilities “have been dismantled.” Veit, supra. The execution of the LOC unambiguously

  asserted that all the recommendations in the Sands Report, except for the four listed, were complied

  with in the past.

         Usher’s undisputed affidavit makes clear that OPENWATER’s false representations in the

  LOC were material to his judgment as a reasonable and prudent underwriter. Ex 2. The

  completion of these recommendations was material to his judgment as a reasonable and prudent

  underwriter because they all concerned the value of the vessel and the insured’s care for the vessel.

  Ex 2, ¶¶19-22. Just like the underwriter in the Great American case, had he known that so many

  of the “AA”, “B”, and “C” recommendations had not been complied with, he would have refused

  to issue any policy whatsoever. Ex 2, ¶¶33-37. Moreover, Usher’s affidavit explains that no

  prudent and reasonable underwriter would agree to insure a vessel if the application discloses a

  failure to comply with all survey recommendations. Ex 2, ¶37.

         Numerous cases from federal courts throughout this country have held that where the

  truthful disclosure of facts such as these would have made a difference to the underwriter, the facts

  are material and the misrepresentation voids the policy of marine insurance from its inception. For

  instance, the case of Great Lakes Reinsurance (UK) PLC v. Morales arose out of a policy of marine

  insurance on a 2006 33-foot Avanti. 760 F.Supp.2d 1315 (S.D. Fla. 2010). Morales disclosed on

  the application that he and his co-operator each has more than twelve (12) years of experience

  operating vessels. Morales, at 1320. After the vessel was stolen, GLR’s agent investigated the

  loss and discovered that neither disclosed operator had any experience operating vessels. Morales,



                                                    24
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 25 of 30




  at 1320. GLR denied the claim based on the insured’s misrepresentation of material facts, sought

  a declaratory judgment, and, on summary judgment, GLR submitted the affidavit of the exact same

  underwriter as in the present matter, Beric Anthony Usher. Morales, at 1319. Just as in the present

  matter, Usher explained that GLR’s agent received the application and evaluated the risk based on

  the material facts disclosed in the application. Id. Just as in the present matter, Usher explained

  that the application specifically required truthful disclosure of the experience of the disclosed

  operators because the risks associated with inexperienced operators are simply incalculable

  because there is no history to evaluate. Id. Just as in the present matter, Usher swore that, had the

  truth been disclosed on the application, he would never have agreed to issue any policy whatsoever.

  Id. Just as in the present matter, Usher explained that, had the truth about the operators’

  inexperience been disclosed, no reasonable and prudent marine underwriter would have agreed to

  issue any policy whatsoever. Id. Therefore, based on Usher’s affidavit, the federal court granted

  GLR’s motion for summary judgment, holding that the operators’ experience was material to

  Usher’s underwriting judgment and that the misrepresentation of the operators’ experience voided

  the marine insurance policy from its inception. Morales, at 1325-26. Accord, Great Lakes

  Reinsurance (UK) PLC v. Kranig, 2013 WL 2631861 (D.V.I.2013), Joseph v. Great Lakes

  Reinsurance (UK) PLC arose out of a policy of marine insurance on a 1998 36 ft. Baja Outlaw.

  2011 WL 1230841 (N.D.Oh.2011), Great Lakes Reinsurance PLC v. Arbos, 2009 WL 8642003 at

  *1. (S.D.Fla.2009).

         Just as in all the cases cited above, GLI is entitled to summary judgment in the present

  matter because it is beyond dispute that OPENWATER misrepresented material facts when it

  submitted the application. As detailed above, OPENWATER misrepresented that thirty-three (33)




                                                   25
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 26 of 30




  different recommendations in the Sands Report had been complied with when, in fact, none had

  yet been complied with.

         Moreover, it makes no difference that the Sands Report claimed that various deficiencies

  could be addressed in the future because GLI did not draft the Sands Report and cannot be held

  responsible for OPENWATER’s alleged misunderstanding of the certification contained in the

  LOC. If the Sands Report is ambiguous, that ambiguity cannot be turned to the advantage of

  OPENWATER because GLI did not draft the Sands Report. Royal Ins. Co. v. Orient Overseas

  Container Line Ltd., 514 F.3d 621; 2008 A.M.C. 337 (C.A.6.2008) (applying federal admiralty

  law), Sirius Ins. Co. (UK) Ltd. v. Collins, 16 F.3d 34; 1994 A.M.C. 1683 (C.A.2.1994) (applying

  New York law), Compass Ins. Co. v. City of Littleton, 984 P.2d 606, 623 (Colo.1999) (applying

  Colorado law).     The only document drafted by the marine insurer is the LOC, which

  unambiguously required OPENWATER to certify, upon pain of the policy being rendered void,

  that all the recommendations in the Sands Report “have been complied with”. Ex 1, p. 3

  (UF000021).

         Opposing counsel’s only other argument on this point seems to be that nobody warned his

  client that OPENWATER was giving false information to the marine insurer. This is the sort of

  illogic that one expects from the Queen of Hearts. Alice’s Adventures in Wonderland, Lewis

  Carroll (1865). It’s true that nobody warned OPENWATER that the information it provided was

  false, precisely because OPENWATER was the only party that knew that the facts asserted in the

  LOC were false. This exact same defense was raised by the insured in the Cigna case and was

  laughed at by the Ninth Circuit. Cigna, supra. The Ninth Circuit wrote, “Instead of contesting

  the fact that they did not disclose the foregoing information to Cigna, Polaris and Inbanco argued

  to the district court and now to this court that Cigna itself was at fault because it ‘issued coverage



                                                   26
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 27 of 30




  without warning of any deficiencies’ in the application! Polaris and Inbanco cite no authority to

  support this novel contention, which is contrary to the obligation of the applicant for marine

  insurance to disclose material information whether or not the insurer asks for it.” Id, at 420. The

  only party that knows the misrepresented facts are false is the applicant. That is why federal

  admiralty law places the burden solely on the applicant to truthfully disclose all material facts.

         As detailed above in the Usher affidavit, GLI’s underwriting agent relied on the facts

  disclosed by OPENWATER in the application for the policy of marine insurance. Usher’s

  undisputed affidavit, attesting that he relied on those misrepresentations and based his

  underwriting    judgment    on    those   misrepresentations,    necessarily   means     that   those

  misrepresentations were material. Upon such facts, the application of federal admiralty law is

  clear, and the policy of marine insurance issued by GLI to OPENWATER, consisting of the two-

  page Temporary Binder and PYP/5/COM, is void from its inception.

                    Argument – Breach of the Letter of Compliance Warranty

         Unlike the material misrepresentation issue, GLI has no burden whatsoever to show

  materiality with respect to OPENWATER’s breach of the policy’s survey compliance warranty,

  warranty q). Ex 7, p. 12. Rather, all GLI has to show to prevail on this issue is that OPENWATER

  did not strictly, literally comply with warranty that the all the recommendations in the Sands Report

  had been completed. This warranty arises, not from any misrepresentation of fact at the time of

  the application, but from the express terms of warranty q) on page 12 of PYP/5/COM. Ex 7, p.

  12. Warranty q) stated: “If the survey makes any recommendations with respect to the Scheduled

  Vessel, then it is WARRANTED that all such recommendations are completed prior to any loss

  giving rise to any claim hereunder.” Ex 7, p. 12 [emphasis added].




                                                   27
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 28 of 30




         Under New York law, warranties in polices of marine insurance must be strictly, literally

  complied with. Stony Brook Marine Transp. Corp. v. Wilton, 1997 WL 538913 (E.D.N.Y.1997),

  Colvin v. Cigna Property and Cas. Co., 1992 WL 188347 (S.D.N.Y.1992). Interpreting an

  identical policy of marine insurance (issued by the same marine insurer and containing the exact

  same choice of law clause), District Judge Adalberto Jordan, who now sits on the Eleventh Circuit

  Court of Appeals, wrote, “New York law has long provided that the breach of an express warranty

  [in a marine insurance policy], whether material to the risk or not, whether a loss happens through

  the breach or not, absolutely determines the policy and the assured forfeits his rights under it.”

  Great Lakes Reinsurance (UK), PLC v. Rosin, 757 F.Supp.2d 1244, 1257-58; 2011 A.M.C. 223

  [internal quotations and citations omitted].

         In the present case, the facts established in Gordon’s deposition are undisputed that

  numerous recommendations in the Sands Report had not been completed. Ex 9, pp. 93-104. Of

  course, the Sands Report itself states the opinion of the survey that not all the recommendations

  were terribly urgent. Ex 1. However, that surveyor’s opinion makes no difference whatsoever to

  the entirely separate warranty made by OPENWATER. Regardless of what that surveyor may

  have expressed to OPENWATER in the Sands Report, OPENWATER warranted to GLI that “all

  such recommendations are completed”. Ex 7, p. 12.

         In order to resolve the issue, the only question to be answered is this: is it strictly, literally

  true that all the recommendations in the Sands Report were completed? Based on Gordon’s

  undisputed testimony, the only possible answer is, “no”. Ex 9, pp. 93-104. The evidence is

  undisputed that all the following recommendations were not completed: AA1, AA3, B1, B3, B4,

  B6, B7, B8, B9, B15, B18, B21, B23, B24, B26, C2, C3, C4, C6, C8, C9, C10, C11, C14, C15,

  C18, C19, C21, C22, C25, C26, C27, C28. Id. Because this is a warranty issue, there is no burden



                                                    28
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 29 of 30




  whatsoever on GLI to show that the breach of the warranty was material to the risk or that the

  breach played any role in the loss. Rosin, at 1257-58. Under New York law, OPENWATER’s

  failure to strictly comply with the survey “forfeits [OPENWATER’s] rights under the policy” and

  there can be no coverage for the present loss. Id.

                                             Conclusion

         As detailed above, OPENWATER really has no idea what the legal issues are and what

  facts are material to the parties’ claims. OPENWATER is ignorant of the duty to voluntarily

  disclose material facts, OPENWATER is ignorant of the rule that coverage cannot arise by

  estoppel, and OPENWATER is ignorant of the burden the insured must carry to prove that a loss

  was caused by a fortuitous event.

         WHEREFORE, Defendant GLI urges this Court to deny the Plaintiff’s pending motion for

  summary judgment, and award all such further relief as may be appropriate in the premises.


  Respectfully submitted, this 19th day of August, 2019.

  ATTORNEYS FOR GREAT LAKES
  INSURANCE SE

  McCONAUGHY & SARKISSIAN, P.C.                        GOLDMAN & HELLMAN
  By: /s/ Kate L. McDonald                             By: /s/ Michael I. Goldman
  Ivan A. Sarkissian, CO Bar No. 28817                 Michael I. Goldman, MA Bar No. 677362
  Kate L. McDonald, CO No. 42284                       Goldman & Hellman
  8310 South Valley Highway, Suite 250                 233 Harvard Street, Suite 211
  Englewood, Colorado 80112                            Brookline, MA 02446
  Tel: (303) 649-0999                                  Tel: (617) 566-4200
  Fax: (303) 649-0990                                  Fax: (617) 566-4292
  Email: sarkissian@mslawpc.com                        Cel: (617) 320-9854
  Email: elavance@mslawpc.com                          Email: michael@goldmanandhellman.com




                                                  29
Case 1:18-cv-01400-NYW Document 113 Filed 08/19/19 USDC Colorado Page 30 of 30




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 19, 2019, I electronically filed the foregoing GREAT
  LAKES INSURANCE SE’S OPPOSITION TO OPENWATER SAFETY IV, LLC’S MOTION
  FOR SUMMARY JUDGMENT with the Clerk of Court using the CM/ECF system which will
  send notification of such filing to the following:

  Richard A. Oertli, #24926                        Kevin P. Perez, Esq.
  24800 Squaw Pass                                 445 Union Blvd, Suite 209
  Evergreen, CO 80439                              Lakewood, Colorado 80228
  T: 720-799-5217                                  T: (720) 638-1234
  E: dickoertli@gmail.com                          E: kperez@nemirowperez.com

  Counsel for Openwater Safety IV, LLC             Counsel for Mark Gargula,
                                                   Gowrie Group, Inc.,
                                                   and Maritime Program Group, Inc.



  /s/ Michael I. Goldman, Esq.




                                              30
